Citation Nr: 1133860	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Office in Flowood, Mississippi



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at King's Daughters Medical Center in Brookhaven, Mississippi, on December 5, 2009. 







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and December 1990 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Fee Office in Flowood, Mississippi, which is the Agency of Original Jurisdiction (AOJ) in this matter.    


FINDING OF FACT

The Veteran was treated on December 5, 2009, at a private hospital, King's Daughters Medical Center in Brookhaven, Mississippi, but the claim for reimbursement of the expenses incurred as a result of this treatment was received more than 90 days after this treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at King's Daughters Medical Center in Brookhaven, Mississippi, on December 5, 2009, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2008); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Summarizing the pertinent facts, service connection is in effect for only two disabilities, hearing loss in the right ear and tinnitus.  The service connected disabilities combine to be 10 percent disabling.  

On December 5, 2009, and without prior authorization for such treatment by VA, the Veteran presented for treatment of lower extremity pain and swelling associated with deep venous thrombosis at King's Daughters Medical Center in Brookhaven, Mississippi.  The Veteran was discharged from this treatment on the same day.  In April 2010, a claim for VA payment of this treatment was received in the form of billing and clinical information coincident with the services rendered at King's Daughters Medical Center on December 5, 2009.  

The AOJ responded by letter to the King's Daughter Medical Center dated in April 2010 stating that consideration of possible VA financial assistance had been given the claim under the Veterans Millennium Health Care and Benefits Act, H. R. 2116 but the claim was denied.  The reason provided for not approving the claim was that the claim was not timely filed.  Notification of appellate rights was also provided therein.  

In a letter dated and received in April 2010 from the King's Daughters Medical Center, it was stated that the claim for reimbursement was received "well within the two year filing limit" for the treatment rendered on December 5, 2009.  As explained below, the period for filing for reimbursement of the expenses in this case was not two years after the services in question had been rendered.  In a Statement of the Case and accompanying letter dated in August 2010, the parties were informed that the claim had again been reviewed and considered but denied on the basis that all the criteria under the Veterans Millennium Health Care and Benefits 


Act had not been met.  (This document indentified the date of receipt of the claim for reimbursement as April 2, 2010.)  

II.  Legal Criteria

As the treatment for the disability in question was not for the service connected hearing loss or tinnitus, the AOJ has adjudicated the claim under the provisions of 38 U.S.C.A. § 1725 (and not under 38 U.S.C.A. § 1728, which provides criteria for payment or reimbursement of service-connected disabilities or any disability for Veterans who have total and permanent disability).  38 U.S.C.A. § 1725 is known as the Millennium Act as referenced by the AOJ in its April 2010 determination and August 2010 statement of the case.  It is not otherwise contended or demonstrated that the treatment in question was for service connected disability.  

VA regulations provide that a claim under the Millennium Act must be filed within 90 days after the latest of the following relevant to the Veteran's appeal: 1) July 19, 2001; 2) The date that the Veteran was discharged from the facility that furnished the emergency treatment; or 3) The date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d).

38 C.F.R. § 17.1004(e) provides that if after reviewing a claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.




The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 to make mandatory (as opposed to discretionary) the reimbursement of the reasonable value of emergency treatment of an "eligible" Veteran furnished by a non-VA facility, if all of the pertinent criteria (outlined above) are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110, 4123-24 (2008).

Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment."  As the Veteran's claim is denied on another basis, the Board finds that additional discussion of this recent amendment is not necessary.

III.  Analysis

The Board finds that entitlement to payment or reimbursement of the unauthorized medical expenses in question is not warranted on the basis of the failure to timely file a claim for payment or reimbursement.  Under 38 C.F.R. § 17.1004(d) as applicable here, to be timely, the claim for reimbursement had to have been filed within 90 days of the December 5, 2009, treatment in question, or the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  As to this second matter, there is no indication in the record, nor is it contended, that the Veteran ever took any steps to obtain payment or reimbursement for the treatment from a third party. Accordingly, in this case the 90 day time period commenced on December 5, 2009,  and the initial claim was not received until April 2, 2009, more than 90 days thereafter.  As such, while the Board regrets any confusion that the Veteran or the King's Daughters Medical Center may have had as to the applicable filing deadline, 



the Board must find that the claim was not filed in a timely manner.  Therefore, the claim must be denied. 

The Veteran was provided with a letter in April 2010 discussing VA's duty to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  This letter notwithstanding, it has not been disputed that the claim was not received within 90 days after the date that the Veteran was discharged from King's Daughters Medical Center.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim, as in the instance case, cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at King's Daughters Medical Center in Brookhaven, Mississippi, on December 5, 2009, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


